Title: From Thomas Jefferson to Hugh Williamson, 13 November 1791
From: Jefferson, Thomas
To: Williamson, Hugh



Dear Sir
Nov. 13. 1791.

On considering the subject of the clause you wished to have introduced in the inclosed bill, I found it more difficult than I had on first view imagined. Will you make the first trial against the patentee conclusive against all others who might be interested to contest his patent? If you do, he will always have a collusive suit brought against himself at once. Or will you give every one a right to bring actions separately? If you do, besides running him down with the expences and vexations of law suits, you will be sure to find some jury in the long run, who from motives of partiality or ignorance, will find a verdict against him, tho’ a hundred should have been before found in his favour. I really believe that less evil will follow from leaving him to bring suits against those who invade his right. If however you can get over the difficulty and will drop me a line, I will try to prepare a clause, tho’ I am sure you will put your own ideas into form better than any body else can.—Your’s with sincere esteem,

Th: Jefferson

